Citation Nr: 0500640	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  01-06 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for bilateral epiphora, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945 and from September 1950 to September 1951.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 2003, when it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, based on the holding in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Following the RO's completion of the 
requested actions, the case has since been returned to the 
Board for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND


The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits by redefining the 
obligations of VA with respect to its duty to assist a 
claimant and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.156, 3.159, 3.326(a) (2004).

The VCAA requires VA to tell claimants what evidence is 
needed to substantiate the claim, what evidence the claimant 
is responsible for obtaining, and what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103 (West 2002).  VA has 
undertaken to tell claimants to submit relevant evidence in 
their possession.  38 C.F.R. § 3.159(b) (2004).  The notice 
requirements are not met unless the Board can point to a 
specific document in the claims folder.  Charles v. Principi, 
16 Vet.App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).  The veteran has not received this 
notice.

The RO has not to date considered the veteran's entitlement 
to an extraschedular rating.  The veteran stated in his 
substantive appeal of August 2001, that the evaluation 
assigned did not fully take into account the many thousands 
of dollars lost in wages due to such disability.  The 
representative argued in his January 2002 statement, that the 
disorder in question had caused the veteran lifelong 
limitations in the work force.

In light of the foregoing, this matter is REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159(b), 
the veteran should be provided with 
notice of the evidence needed to 
substantiate his claim of entitlement to 
a schedular and/or extraschedular 
evaluation in excess of 20 percent for 
bilateral epiphora.  He must also be 
notified of what specific portion of any 
needed evidence VA will secure, and what 
specific portion of any needed evidence 
he himself must submit.  The RO must 
advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession.

He is specifically invited to submit 
employment or other records documenting 
the impact of his eye disability on his 
ability to maintain employment.

2.  Thereafter, the AMC or RO re-
adjudicate the veteran's claim of 
entitlement to a schedular or 
extraschedular evaluation in excess of 20 
percent for bilateral epiphora.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must include the 
regulations governing extraschedular 
ratings.  The case should then be 
returned to the Board, if otherwise in 
order.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the ROIC.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights.  No inference should be drawn regarding the final 
disposition of the claim in question as a result of this 
action.  



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




